Citation Nr: 1706229	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-49 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee (excluding the period that a temporary total evaluation was assigned from May 11, 2010 to June 30, 2010).

2.  Entitlement to an initial disability rating in excess of 10 percent for instability of the right knee, as secondary to the service-connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to September 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the period of the appeal, in a July 2015 rating decision, the RO granted service connection for instability of the right knee, evaluated as 10 percent disabling, and continued the 10 percent disability rating for DJD, right knee.  

In January 2016, the Veteran testified at a Central Office hearing before the undersigned Veterans' Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Board's last, March 2016 remand, a new VA examinations was conducted in July 2016.  However, as passive motion and weight-bearing tests were not conducted, these examinations are deemed inadequate and a new examination is necessary.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Board concludes that the findings associated with the reports do not meet the specifications of Correia.  Specifically, the examinations do not contain range of motion testing of the Veteran's right knee in the areas of passive motion, in weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination reports findings are adequate for a contemporaneous rating, in regard to the issue being remanded. A further examination is thus necessary under 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected right knee disability.  The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

The examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain. This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been made and reflect those testing results.  The examiner should further address, as pertinent, the following: instability, ankylosis, impairment of semilunar cartilage, and recurrent subluxation or lateral instability.  If any testing cannot be conducted, the examiner should clearly specify the reasons why that testing is not possible. All opinions must be supported by a detailed rationale in a typewritten report.

2.  Then, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review..

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



